PER CURIAM.
Having considered the appellants’ response to the Court’s order of January 11, 2002, the appeal is hereby dismissed for lack of jurisdiction. The appellees’ motion to dismiss filed on February 7, 2002, is denied as moot. The appellees’ request for attorneys’ fees is denied for failure to state a sufficient basis for such an award. See Shuler v. Darby, 786 So.2d 627, 630 (Fla. 1st DCA 2001). The appellees’ request for costs is denied. Fla. R.App. P. 9.400(a).
DAVIS, BENTON, and BROWNING, JJ., concur.